                  Case 1:64-cv-03787-LLS Document 133 Filed 11/19/20 Page 1 of 3
                       Case 1:18-cv-08749-LLS Document 60 Filed 11/18/20 Pa e 1 of :L___
                                                                         r,::::=:::::::::::::::::~ ::.....:......::.;.;.:;====,i
f:   r·   IGl~J::.L                                                                        rsoc ,:.,,\·
                                                                                           DOC L, IENT
          UNITED STATES DISTRICT COURT                                                     ELEC TRO:\ICALLY FILED
          SOUTHERN DISTRICT OF NEW YORK                                                    DOC #: _ _ __ _---,-_ _

           BROADCAST MUSIC, INC.,
                                                                                         I DA TE FILED:_/"'/"'"'/......1......
                                                                                                                        i /_-z._.o_
                                                                                         '
                                                                         1: l 8-cv-08749 (LLS)
                                              Petitioner,
                                                                         Related to United States v. Broadcast
           V.                                                            Music, In c., 64 Civ. 3787 (LLS)

           NORTH AMERICAN CONCERT PROMOTERS
           ASSOCIATION, as licensing representative of the
           promoters listed on Exhibit A to the Petition,

                                              Respondent.


                               CONSENT MOTION TO EXTEND CASE DEADLINES

                 Petitioner Broadcast Music, Inc. ("BMI"), Respondent North American Concert Promoters

          Association and its members ("NACPA"), and Respondent Live Nation Worldwide ("Live

          Nation") (together, the "Parties"), by and through their respective undersigned counsel,

          respectfully move this Court to extend each of the deadlines set forth in the Scheduling Order (ECF

          59) as outlined below. In support of this request, the Parties state the following :

                  1.     Under the existing Scheduling Order, the Parties are to complete all fact discovery,

          including fact depositions, by November 18, 2020. Further, a status conference is scheduled under

          the existing Scheduling Order for December 4, 2020.

                 2. Under the existing Scheduling Order, expert reports are to be exchanged by December

          17, 2020, and expert rebuttal reports are be exchanged by January 28, 2021. Expert discovery is

          to be completed by February 24, 2021.

                  3. Following the Scheduling Order, entered May 28 , 2020, the Parties have engaged in

          discovery in good faith and have substantially completed their productions of documents, but

          require additional time to complete fact depositions and conduct limited additional party document

          discovery in view of the ongoing challenges presented by the COVID-19 pandemic.
         Case 1:64-cv-03787-LLS Document 133 Filed 11/19/20 Page 2 of 3
             Case 1:18-cv-08749-LLS Document 60 Filed 11/18/20 Page 2 of 3




        4.    The Parties therefore agree that relief from the November 18, 2020 fact discovery

deadline set forth in the Scheduling Order is necessary for the Parties to conduct depositions and

complete fact discovery. The Parties also agree that extending the November 18, 2020 deadline

set forth in the Scheduling Order necessitates an extension of all subsequent deadlines set forth in

the Scheduling Order.

        5.    This is the Parties' fifth request for an extension of the deadlines set forth in the

existing Scheduling Order.

        WHEREFORE, the Parties respectfully request that the Court extend each of the deadlines

set forth in the Scheduling Order, and grant the following amended schedule:

    •   All party document discovery to be completed by March 5, 2021 .

    •   All fact depositions to be completed by May 26, 2021.

    •   Notwithstanding the May 26, 2021 fact deposition deadline, any party witness identified
        as a trial witness after such date, who was not deposed during fact discovery, will be made
        available for deposition within a reasonable time prior to trial.

    •   All other fact discovery, including Interrogatories, Request for Admissions, and discovery
        from non-party fact witnesses, will be completed by May 26, 2021.

    •   A status conference is scheduled for Friday, June 4, 2021 at    l 2- •h..C11S"'h
    •   Expert reports with all documents required to be produced pursuant to Rule 26(a)(2)(B) are
        to be exchanged on or before June 28, 2021.

    •   Expert rebuttal reports are to be exchanged on or before July 23, 2021.

    •   Expert discovery, including all expert depositions, will be completed on August 23, 2021.

DATED:        New York, New York
              November 18, 2020

                                                   MILBANKLLP


                                                   By:       Isl Atara Miller
                                                         Scott A. Edelman
                                                         sedelman@milbank.com


                                                 -2-
         Case 1:64-cv-03787-LLS Document 133 Filed 11/19/20 Page 3 of 3
          Case 1:18-cv-08749-LLS Document 60 Filed 11/18/20 Page 3 of 3




                                            Atara Miller
                                            amiller@milbank.com
                                        55 Hudson Yards
                                        New York, NY 10001-2163
                                        Tel: 212.530.5000
                                        Fax: 212.530.5219

                                        Attorneys for Petitioner Broadcast Music Inc.


                                         WEIL, GOTSHAL & MANGES LLP


                                         By:     Isl Benjamin E. Marks
                                             Benjamin E. Marks
                                             benjamin.marks@weil.com
                                             David Y olkut
                                             david.yolkut@weil.com
                                         767 Fifth Avenue
                                         New York, New York 10153
                                         Tel: 212.310.8000
                                         Fax: 212.530.8007

                                         Attorneys for NA CPA on behalf of itself and as
                                         licensing representative for the NA CPA
                                         members identified in Notice of Appearance

                                         LATHAM & WATKINS LLP

                                         By:     Isl Andrew Gass
                                               - - - - - - - - - - -- -- -
                                             Andrew Gass (pro hac vice pending)
                                             andrew.gass@lw.com
                                         505 Montgomery St.
                                         San Francisco, CA 94107
                                         Tel: 415.391.0600
                                         Fax: 415.395.8095

                                         Attorneys for Live Nation Entities, as identified
                                         in Notice ofAppearance

SO ORDERED

      ~ L.Sf:?tJ6h
United States District Judge

Dated:



                                       -3-
